DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application 16/703,651 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 20200349786 A1; priority to provisional application 62/564,852 filed 9/28/2017) (hereinafter Ho) in view of Bashkin (US 20210160462 A1; CON of Application No. 15/276,239 filed 9/26/2016) (hereinafter Bashkin). 
Regarding claim 1, Ho discloses:
An apparatus comprising: 
a housing for installing on a lockable door of an enclosure at an entrance thereof, wherein the housing has a first side corresponding to an exterior of the enclosure and a second side corresponding to an interior of the enclosure; [See Ho, ¶ 0244 discloses the camera 118 can face toward an interior of a space accessible via the door (also referred to as an interior space), toward an exterior of the space (also referred to as an exterior space), or both. (See Provisional Application No. 62/564,852, ¶ 0042); See Ho, Figs. 25a, 25b which illustrates a first side corresponding to an exterior of a door and a second side corresponding to an interior of a door (Provisional Application No. 62/564,852, Figs. 1a, 1b).]
a front input structure on the first side of the housing; [See Ho, Figs. 25a, 25b which illustrates a “first” side corresponding to an exterior of a door, and a numerical keypad (front input structure) provided thereon (Provisional Application No. 62/564,852, Figs. 1a, 1b);  Hence, Ho’s disclosure clearly accounts for a front input structure on an exterior of the enclosure.]
a first imaging component on the second side of the housing; [See Ho, Figs. 25a, 25b which illustrates a “second” side corresponding to an interior of a door (Provisional Application No. 62/564,852, Figs. 1a, 1b); See Ho, ¶ 0244 discloses the camera 118 can face toward an interior of a space accessible via the door (also referred to as an interior space), toward an exterior of the space (also referred to as an exterior space), or both. (See Provisional Application No. 62/564,852, ¶ 0042).  Hence, Ho’s disclosure clearly accounts for an integrated housing wherein a camera is on an interior (first side) of an enclosure.] 
an actuation structure received in the housing for locking and unlocking the lockable door; and [See Ho, Fig. 25a, 25b illustrates a deadbolt fastener 18 (Provisional Application No. 62/564,852, Figs. 1a, 1b).]
Ho does not appear to explicitly disclose:
a control circuitry received in the housing for functionally coupling to the first imaging component, the front input structure, and the actuation structure, the control circuitry being configured for: 
storing one or more unlocking codes; 
receiving an access code from a visitor via the front input structure; 
determining that the access code corresponds to one of the one or more unlocking codes; 
commanding the actuation structure to unlock the lockable door; and 
activating the first imaging component for monitoring the entrance and at least a first portion of the exterior of the enclosure adjacent a first side of the entrance.
However, Bashkin discloses:
a control circuitry received in the housing for functionally coupling to the first imaging component, the front input structure, and the actuation structure, the control circuitry being configured for: [See Bashkin, ¶ 0091 discloses the use of an application specific integrated circuit (ASIC); See Bashkin, Fig. 6 illustrates a “controller component” 15 can initiate recording or data collection (first imaging component) based on verification of a user via a verification component (front input structure), can manage the lock mechanism (actuation structure).]
storing one or more unlocking codes; [See Bashkin, ¶ 0041 discloses a user can access the storage container via the verification component that is configured to receive a portion of data from the user. The portion of data can be, but is not limited to, a portion of biometric data, a code, a number, a letter, a barcode, a proximity sensor via wireless data transfer (e.g., Radio Frequency Identification (RFID), Near Field Communication (NFC), wireless communication via a transmitter and a receiver, among others), a keypad entry, an identification badge, a security badge, among others. By way of example, the biometric data can be a handprint, a fingerprint, a retinal scan of an eye, a portion of facial data of the operator, a height of the operator, a weight of the operator, body-shape of the operator, capacitance of operator based on body-mass index, among others. By way of example, the portion of data can further be, but is not limited to, a username, a password, employee identification, image identification, or a combination thereof. For example, the image identification can be a barcode, a Quick Response (QR) code, a portion of a graphic, a logo, a three-dimensional (3D) barcode, among others.]
receiving an access code from a visitor via the front input structure; [See Bashkin, ¶ 0040-0041 discloses receiving a portion of data from a user as input, wherein the data can be embodied in the form of a number of different codes.]
determining that the access code corresponds to one of the one or more unlocking codes; [See Bashkin, ¶ 0040-0043 discloses “verification” based on recognition of a user’s fingerprint, recognition of a code, graphic, etc.]
commanding the actuation structure to unlock the lockable door; and [See Bashkin, ¶ 0041-0043 discloses unlocking a lock mechanism upon recognition or verification of a user.]
activating the first imaging component for monitoring the entrance and at least a first portion of the exterior of the enclosure adjacent a first side of the entrance. [See Bashkin, ¶ 0041-0043 discloses activating or initiating recording or data collection from a number of cameras based on upon at least one of a verification of the user via the verification component or an unlocking of the lock mechanism; See Bashkin, Fig. 2 illustrates cameras 14, for monitoring an exterior and interior of an enclosure at least adjacent to a “front” of the input structure corresponding with the locking doors.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Ho to add the teachings of Bashkin in order to _____ . (Hall, paragraph 0049).

Regarding claim 2, Ho in view of Bashkin discloses all the limitations of claim 1.
Bashkin discloses:
wherein the front input structure comprises at least one of a second imaging component for detecting an image encoding the access code, and a first keyboard for entering the access code. [See Bashkin, ¶ 0040-0043 discloses receiving a portion of data from a user, including a barcode, retinal scan, which are understood to be gathered with an “imaging component”; See Bashkin, ¶ 0041 discloses a keypad entry device.]

Regarding claim 3, Ho in view of Bashkin discloses all the limitations of claim 2.
Bashkin discloses:
further comprising a third imaging component on the first side of the housing for functionally coupling to the control circuitry for monitoring a second portion of the exterior of the enclosure. [See Bashkin, ¶ 0046-0047 discloses that multiple cameras may be installed or attached inside or outside the storage container, wherein it is particularly recited that the cameras can be controlled to move focus and/or aim to a different location.]

Regarding claim 4, Ho in view of Bashkin discloses all the limitations of claim 3.
Bashkin discloses:
further comprising at least one of a front display for displaying user instructions to the visitor, [See Bashkin, Fig. 3 illustrates a “display” 36 for displaying prompts to a user.] a front motion sensor, a first speaker, and a first microphone on the first side of the housing, and a rear display for displaying images captured by the third imaging component, a second speaker, and a second microphone on the second side of the housing.

Regarding claim 12, Ho in view of Bashkin discloses all the limitations of claim 1.
Ho discloses:
wherein the control circuitry is further configured for: continuously playing a beeping sound during a time period that the lockable door is unlocked. [See Ho, ¶ 0181 discloses the speaker can additionally or alternately be used for a variety of purposes. For example, MCU 2004 can send a signal to the speaker that causes the speaker to emit any of various sounds based on any of various occurrences, conditions, etc. The speaker can emit various sounds to indicate, e.g., that the b-lock was successfully locked or unlocked, or that a security mode of the b-lock has been activated, such as via the user's mobile device or a web site, or that valid or invalid biometric data was received by the b-lock, or that a valid or invalid unique identifier was received by the b-lock, etc.]

Regarding claim 14, Ho discloses:
A method comprising: 
continuously playing a beeping sound during a time period that the lockable door is unlocked. [See Ho, ¶ 0181 discloses the speaker can additionally or alternately be used for a variety of purposes. For example, MCU 2004 can send a signal to the speaker that causes the speaker to emit any of various sounds based on any of various occurrences, conditions, etc. The speaker can emit various sounds to indicate, e.g., that the b-lock was successfully locked or unlocked, or that a security mode of the b-lock has been activated, such as via the user's mobile device or a web site, or that valid or invalid biometric data was received by the b-lock, or that a valid or invalid unique identifier was received by the b-lock, etc.]
Bashkin discloses:
storing one or more unlocking codes in an apparatus coupled to a lockable door of an enclosure at an entrance thereof; [See Bashkin, ¶ 0041 discloses a user can access the storage container via the verification component that is configured to receive a portion of data from the user. The portion of data can be, but is not limited to, a portion of biometric data, a code, a number, a letter, a barcode, a proximity sensor via wireless data transfer (e.g., Radio Frequency Identification (RFID), Near Field Communication (NFC), wireless communication via a transmitter and a receiver, among others), a keypad entry, an identification badge, a security badge, among others. By way of example, the biometric data can be a handprint, a fingerprint, a retinal scan of an eye, a portion of facial data of the operator, a height of the operator, a weight of the operator, body-shape of the operator, capacitance of operator based on body-mass index, among others. By way of example, the portion of data can further be, but is not limited to, a username, a password, employee identification, image identification, or a combination thereof. For example, the image identification can be a barcode, a Quick Response (QR) code, a portion of a graphic, a logo, a three-dimensional (3D) barcode, among others.]
receiving, by the apparatus, an access code from a visitor; [See Bashkin, ¶ 0040-0041 discloses receiving a portion of data from a user as input, wherein the data can be embodied in the form of a number of different codes.]
determining, by the apparatus, that the access code corresponds to one of the one or more unlocking codes; [See Bashkin, ¶ 0040-0043 discloses “verification” based on recognition of a user’s fingerprint, recognition of a code, graphic, etc.]
unlocking, by the apparatus, the lockable door; [See Bashkin, ¶ 0041-0043 discloses unlocking a lock mechanism upon recognition or verification of a user.]
monitoring, by the apparatus, the entrance and at least a first portion of the exterior of the enclosure adjacent a first side of the entrance using a first imaging component installed on a first side of a housing of the apparatus corresponding to the interior of the enclosure; and [See Bashkin, ¶ 0041-0043 discloses activating or initiating recording or data collection from a number of cameras based on upon at least one of a verification of the user via the verification component or an unlocking of the lock mechanism; See Bashkin, Fig. 2 illustrates cameras 14, for monitoring an exterior and interior of an enclosure at least adjacent to a “front” of the input structure corresponding with the locking doors.]

Regarding claim 17, this claim recites analogous limitations to claim 14 in the form of “one or more non-transitory computer-readable storage devices” rather than “a method”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 17 recites the following limitations which are not explicitly found from claim 14, but are addressed as follows: 
One or more non-transitory computer-readable storage devices comprising computer-executable instructions, wherein the instructions, when executed, cause a processing structure to perform actions comprising: [See Bashkin, ¶ 0092-0093 discloses computer storage medium storing instructions for execution by a number of computer processors.]

Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Bashkin in view of Hall et al. (US 20150235493 A1) (hereinafter Hall).
Regarding claim 5, Ho in view of Bashkin discloses all the limitations of claim 1.
Ho in view of Bashkin does not appear to explicitly disclose:
further comprising a rear input structure on the second side of the housing for receiving one or more codes for generating the one or more unlocking codes.
However, Hall discloses:
further comprising a rear input structure on the second side of the housing for receiving one or more codes for generating the one or more unlocking codes. [See Hall, ¶ 0051, Figs. 7 and 10 discloses an input device such as a keypad.  Particularly, it is noted that a user inputs an access code into the keypad, and the access code is transmitted to a control module where it is compared against one or more stored access codes.  Upon matching, the garage door is opened.  Note Fig. 10, which specifically illustrates the “rear input structure” (606b) as being installed on the second side of the lockable door, corresponding with an interior space.]
In the above citations and throughout the reference as a whole, Bashkin discloses access control to a secured container, enclosure, or premises.  As a whole, Bashkin relates to authenticating a user entering a secured location and tracking inventory or products that are removed or added by the user.  Bashkin’s methodology is noted as being applicable to storage containers among myriad other environments.  Bashkin however, does not elaborate on a secondary keypad being affixed on the second side of a lockable door at an interior of a garage premises.
Hall discloses noteworthy similarities to Lyman, including the context of access control to a secured premises.  As a whole, Hall relates to providing access codes via a network to control access to an enclosure, and further elucidates an embodiment in which an input device is provided on the interior of a garage area.
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Ho in view of Bashkin to add the teachings of Hall in order to provide selective access control to a delivery person, allowing increased potential customer delivery preferences. (Hall, paragraph 0049).

Regarding claim 6, Ho in view of Bashkin discloses all the limitations of claim 5.
Hall discloses:
wherein the rear input structure comprises at least one of a fourth imaging component for detecting one or more images for storing the one or more unlocking codes in the apparatus, and a second keyboard for entering the information for storing the one or more unlocking codes in the apparatus. [See Hall, ¶ 0063, Fig. 7 illustrates a “fourth imaging component” (element 702), which is disclosed as an optical or RFID scanner to scan a tag or label (bar code, matrix code, chip, etc.) storing the access code.] and a second keyboard for entering the information for storing the one or more unlocking codes in the apparatus. [See Hall, Figs. 7, and 10 illustrate a keypad including a keyboard with a numbered keypad for entering an access code, wherein the distinction is that the “second keyboard” is located inside of the garage.]

Claim(s) 8, 10-11, 13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Bashkin in view of Merkley et al. (US 10861265 B1) (hereinafter Merkley).
Regarding claim 8, Ho in view of Bashkin discloses all the limitations of claim 1.
Ho in view of Bashkin does not appear to explicitly disclose:
wherein the control circuitry is configured for monitoring a predefined area in the enclosure accessible to the visitor and for generating an error output if the visitor in the predefined area has moved out of the predefined area.
However, Merkley discloses:
wherein the control circuitry is configured for monitoring a predefined area in the enclosure accessible to the visitor and for generating an error output if the visitor in the predefined area has moved out of the predefined area. [See Merkley, col. 2 lines 37-51 discloses effectuating an alarm event (error output) based on sensor data indicating a location of a person relative to an access point.  An alarm state (error output) is determined based on whether a person interacts with the interior side of a lock component at an access point and leaves the access point.]
In the above citations and throughout the reference as a whole, Bashkin discloses access control to a secured container, enclosure, or premises.  As a whole, Bashkin relates to authenticating a user entering a secured location and tracking inventory or products that are removed or added by the user.  Bashkin’s methodology is noted as being applicable to storage containers among myriad other environments.  Bashkin however, does not elaborate on a secondary keypad being affixed on the second side of a lockable door at an interior of a garage premises.
Merkley discloses noteworthy similarities to Lyman, also including the context of automated door locking.  Merkley as a whole relates to collecting and analyzing sensor data associated with security and home automation systems, and activating alarm functionality in response to gathered sensor data. 
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Ho in view of Bashkin to add the teachings of Merkley in order to selectively control alarm sensitivity based on received sensor and home automation preference data.

Regarding claim 10, Ho in view of Bashkin discloses all the limitations of claim 1.
Merkley discloses:
wherein the control circuitry is configured for: counting a predefined period of time since said unlocking the lockable door; [See Merkley, col. 12 lines 58-67 discloses initiating a predetermined time (time delay, etc.) in which a security system counts down before switching into an armed state (locked state).] and starting an alarm after the predefined period of time lapses. [See Merkley, col. 2 lines 37-51 discloses effectuating an alarm event (error output) based on sensor data indicating a location of a person relative to an access point.  An alarm state (error output) is determined based on whether a person interacts with the interior side of a lock component at an access point and leaves the access point.]

Regarding claim 11, Ho in view of Bashkin in view of Merkley discloses all the limitations of claim 10.
Merkley discloses:
wherein the one or more unlocking codes comprise a plurality of unlocking codes each corresponding to a code of a delivery item; and [See Merkley, col. 25 lines 39-51 discloses distributing a plurality of temporary access codes corresponding to a visitor, service personnel, etc.]
wherein the control circuitry is further configured for: receiving another access code via the front input structure within the predefined period of time; [See Merkley, col. 12 lines 58-67 discloses initiating a predetermined time (time delay, etc.) in which a security system counts down before switching into an armed state (locked state).]
determining that the another access code corresponds to another one of plurality of unlocking codes; and [See Merkley, col. 25 lines 39-51 discloses distributing a plurality of temporary access codes.]
restarting said counting the predefined period of time. [See Merkley, col. 12 lines 58-67 and col. 13 lines 1-13 discloses detecting a person exiting a property, or detecting that a person exited a home based on received sensor data, a control panel determines whether occupancy can be detected and initiates a predetermined time countdown.  Hence, if a person entered a code, left the home, and re-entered, the sensors would determine occupancy and effectively “reset” a countdown.]

Regarding claim 13, Ho in view of Bashkin discloses all the limitations of claim 1.
Merkley discloses:
wherein the control circuitry is further configured for: monitoring the visitor in the enclosure; [See Merkley, col. 2 lines 37-51 discloses effectuating an alarm event (error output) based on sensor data indicating a location of a person relative to an access point.  An alarm state (error output) is determined based on whether a person interacts with the interior side of a lock component at an access point and leaves the access point.] and closing the lockable door when the visitor is not detected in the enclosure. [See Merkley, col. 2 lines 37-51 discloses effectuating an alarm event (error output) based on sensor data indicating a location of a person relative to an access point.  An alarm state (error output) is determined based on whether a person interacts with the interior side of a lock component at an access point and leaves the access point; See Merkley, col. 12 lines 58-67 discloses initiating a predetermined time (time delay, etc.) in which a security system counts down before switching into an armed state (locked state).]

Regarding claim 15, Ho in view of Bashkin discloses all the limitations of claim 14.
Merkley discloses:
further comprising: monitoring a predefined area in the enclosure accessible to the visitor; and generating an error output if the visitor in the predefined area has moved out of the predefined area. [See Merkley, col. 2 lines 37-51 discloses effectuating an alarm event (error output) based on sensor data indicating a location of a person relative to an access point.  An alarm state (error output) is determined based on whether a person interacts with the interior side of a lock component at an access point and leaves the access point.]

Regarding claim 16, Ho in view of Bashkin discloses all the limitations of claim 14.
Merkley discloses:
wherein the one or more unlocking codes comprise a plurality of unlocking codes each corresponding to a code of a delivery item; and [See Merkley, col. 25 lines 39-51 discloses distributing a plurality of temporary access codes corresponding to a visitor, service personnel, etc.] wherein the method further comprises: counting a predefined period of time since said unlocking the lockable door; [See Merkley, col. 12 lines 58-67 discloses initiating a predetermined time (time delay, etc.) in which a security system counts down before switching into an armed state (locked state).] starting an alarm after the predefined period of time lapses; [See Merkley, col. 2 lines 37-51 discloses effectuating an alarm event (error output) based on sensor data indicating a location of a person relative to an access point.  An alarm state (error output) is determined based on whether a person interacts with the interior side of a lock component at an access point and leaves the access point.] receiving another access code via the front input structure within the predefined period of time; [See Merkley, col. 12 lines 58-67 discloses initiating a predetermined time (time delay, etc.) in which a security system counts down before switching into an armed state (locked state).]determining that the another access code corresponds to another one of plurality of unlocking codes; and [See Merkley, col. 25 lines 39-51 discloses distributing a plurality of temporary access codes.] restarting said counting the predefined period of time. [See Merkley, col. 12 lines 58-67 and col. 13 lines 1-13 discloses detecting a person exiting a property, or detecting that a person exited a home based on received sensor data, a control panel determines whether occupancy can be detected and initiates a predetermined time countdown.  Hence, if a person entered a code, left the home, and re-entered, the sensors would determine occupancy and effectively “reset” a countdown.]

Regarding claim 18, Ho in view of Bashkin discloses all the limitations of claim 17.
Merkley discloses:
wherein the instructions, when executed, cause the processing structure to perform further actions comprising: monitoring a predefined area in the enclosure accessible to the visitor; and generating an error output if the visitor in the predefined area has moved out of the predefined area. [See Merkley, col. 2 lines 37-51 discloses effectuating an alarm event (error output) based on sensor data indicating a location of a person relative to an access point.  An alarm state (error output) is determined based on whether a person interacts with the interior side of a lock component at an access point and leaves the access point.]

Regarding claim 19, this claim recites analogous limitations to claim 16, and is therefore rejected on the same premise.  

Regarding claim 20, this claim recites analogous limitations to claim 13, and is therefore rejected on the same premise.  

Claims 9, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Bashkin in view of Merkley in view of Lyman et al. (US 20150310381 A1) (hereinafter Lyman).
Regarding claim 9, Ho in view of Bashkin in view of Merkley discloses all the limitations of claim 8.
Ho in view of Bashkin in view of Merkley does not appear to explicitly disclose:
wherein the lockable door is upwardly openable or is openable into the exterior of the enclosure; and 
wherein the control circuitry is configured for monitoring the predefined area in the enclosure using the first imaging component.
However, Lyman discloses:
wherein the lockable door is upwardly openable [See Lyman, Fig. 3 illustrates a garage door element (310), wherein it is within the level of ordinary skill to understand that garage doors routinely and conventionally retract upwards to open.] or is openable into the exterior of the enclosure; and 
wherein the control circuitry is configured for monitoring the predefined area in the enclosure using the first imaging component. [See Lyman, ¶ 0040-0041, 0049-0050, and Fig. 3 discloses using a camera (335, per Fig. 3) to monitor a delivery area, as well as performing image analysis on captured images to identify a designated location in which a delivery person may place a package.]
In the above citations and throughout the reference as a whole, Bashkin discloses access control to a secured container, enclosure, or premises.  As a whole, Bashkin relates to authenticating a user entering a secured location and tracking inventory or products that are removed or added by the user.  Bashkin’s methodology is noted as being applicable to storage containers among myriad other environments.  
Lyman discloses noteworthy similarities to Lyman, including the context of controlling access and providing secure delivery of a package to a designated delivery area of a premises – a garage area, through the use of camera surveillance and integrated premises automation controllers.  As cited above, Lyman suggests checking the locked/unlocked state of doors adjoining the premises, actuating locks as necessary, and accepting a temporary unlock code from the delivery person via a keypad. 
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Ho in view of Bashkin in view of Merkley to add the teachings of Lyman in order to employ secure delivery techniques to a garage door setting, thus granting a delivery person access to a garage area of a premises while ensuring all other access points are locked and secure. (Lyman, ¶ 0022).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10255737 B1		Eichenblatt; David L.
US 20200397172 A1		Kennett; Kevin
US 20190325681 A1		Bresson; David P. et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486